UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 00-7085



ARTHUR SHANNON GILL,

                                                Plaintiff - Appellant,

          versus


ROBERT A. IRONS,       Judge;    MICHAEL   TURNER;
DOUGLAS ARBUCKLE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-00-397-5)


Submitted:   November 30, 2000             Decided:   December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Shannon Gill, Appellant Pro Se. Gregory Howard Schillace,
MCNEER, HIGHLAND, MCMUNN & VARNER, L.C., Clarksburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Shannon Gill appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

in part and rejecting in part the magistrate judge’s recommendation

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See Gill v. Irons, No. CA-00-397-5

(S.D.W. Va. July 26, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2